                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           STATESVILLE DIVISION
                           5:96-CR-00010-KDB-DSC
 USA                                        )
                                            )
    v.                                      )               ORDER
                                            )
 ARNOLD ADAMS (19)                          )
                                            )

         THIS MATTER is before the Court upon what can be most liberally

construed as a motion of the defendant pro se for compassionate release based on

the COVID-19 pandemic under 18 U.S.C. § 3582(c)(1)(A) and the First Step Act of

2018 (Doc. No. 594).

         Section 603(b) of the First Step Act amended § 3582(c)(1)(A), which

previously only allowed a court to reduce a term of imprisonment on motion of the

Director of Prisons (BOP). Now a court may entertain a motion filed by a

defendant: (1) after full exhaustion of all administrative rights to appeal a failure of

the BOP to bring a motion on his behalf; or (2) after lapse of 30 days from the

receipt of such a request by the warden of his facility, whichever is less.


         The motion fails to show that the defendant has fully exhausted his

administrative rights to appeal a failure of the BOP to bring a motion on his behalf

or that 30 days have elapsed from the warden’s receipt of a request. Therefore, the

Court is without authority to consider the merits of his claim. United States v.

Raia, 954 F.3d 594, 595 (3d Cir. 2020) (denying motion for compassionate release

based on COVID-19 where defendant did not seek relief from BOP).



     Case 5:96-cr-00010-KDB-DSC Document 595 Filed 06/04/20 Page 1 of 2
      IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion for

compassionate release (Doc. No. 594), is DENIED without prejudice.




                                 Signed: June 4, 2020




     Case 5:96-cr-00010-KDB-DSC Document 595 Filed 06/04/20 Page 2 of 2
